Mallard, C.J.
Defendant's only assignment of error is to certain remarks made by the solicitor to the trial judge after the defendant had entered a plea of guilty to the charge in the bill of indictment and before the imposition of judgment.
The record on appeal reveals that after the plea of guilty and after hearing the evidence presented, the Court requested argument from counsel for defendant and from the solicitor. The solicitor told the Court “that the defendant had cases pending against him in Alamance County that were nol prossed with leave at a prior time” and that “defendant’s counsel had approached him (Solicitor) in an effort to work a deal with him (Solicitor)” . . . “that the defendant should be incarcerated for a considerable length of time to keep people like the defendant from preying on society.”
The defendant does not contend that these statements made by the solicitor are inaccurate. The defendant does not contend that he was denied the right to introduce evidence in mitigation before judgment. The defendant’s contention that these statements by the solicitor were not a proper subject of argument, under the circumstances revealed by this record, is without merit. In State v. Pope, 257 N.C. 326, 126 S.E. 2d 126, the Supreme Court said, “A judgment will not be disturbed because of sentencing procedures unless there is a showing of abuse of discretion, procedural conduct prejudicial to defend*625ant, circumstances which manifest inherent unfairness and injustice, or conduct which offends the public sense of fair play.”
The sentence imposed by Judge McKinnon was not excessive. Under the provisions of the applicable statute, G.S. 148-45, the judge could have sentenced the defendant to imprisonment for a minimum of six months or a maximum of three years. None of defendant’s fundamental rights were violated; he has had a fair trial.
The judgment of the Court is
Affirmed.
Brock and Parker, JJ., concur.